   Case 2:21-cv-00117-JRG Document 1 Filed 03/31/21 Page 1 of 6 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



 Ramrod Licensing LLC,                                        Case No. 21-cv-117
        Plaintiff,                                            Patent Case
        v.                                                    Jury Trial Demanded
 AT&T, Inc.,

        Defendant.


                           COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Ramrod Licensing LLC (“Plaintiff”), through its attorneys, complains of AT&T,

Inc. (“Defendant”), and alleges the following:

                                                 PARTIES

       1.      Plaintiff Ramrod Licensing LLC is a corporation organized and existing under the

laws of Texas that maintains its principal place of business at 4757 W Park Blvd, Ste 113 - 1098,

Plano, TX 75093.

       2.      Defendant AT&T, Inc. is a corporation organized and existing under the laws of

Delaware that maintains an established place of business at 208 S. Akard St., Dallas, TX 75202.

Defendant cant be served through its registered agent, CT Corporation System, at 1999 Bryan

St., Ste 900, Dallas, TX 75201.

                                             JURISDICTION

       3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.




                                                 1
   Case 2:21-cv-00117-JRG Document 1 Filed 03/31/21 Page 2 of 6 PageID #: 2




        4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District, and is incorporated in this District’s

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District and has multiple established places of

business in this District including at 3400 W Plano Pkwy, Plano, TX 75075. In addition, Plaintiff

has suffered harm in this district.

                                           PATENT-IN-SUIT

        7.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

(the “‘427 Patent” or the “Patent-in-Suit”); including all rights to enforce and prosecute actions

for infringement and to collect damages for all relevant times against infringers of the Patent-in-

Suit. Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present

action for infringement of the Patent-in-Suit by Defendant.

                                           The ‘427 Patent

        8.      The ‘427 Patent is entitled “Methods and systems for transmitting video messages

to mobile communication devices,” and issued January 12, 2016. A true and correct copy of the

‘427 Patent is attached hereto as Exhibit 1 and incorporated herein by reference.

        9.      The ‘427 Patent is valid and enforceable.




                                                   2
   Case 2:21-cv-00117-JRG Document 1 Filed 03/31/21 Page 3 of 6 PageID #: 3




                         COUNT 1: INFRINGEMENT OF THE ‘427 PATENT

          10.   Plaintiff incorporates the above paragraphs herein by reference.

          11.   Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ‘427 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

chart incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ‘427 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ‘427 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

‘427 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

          12.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ‘427 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          13.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          14.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ‘427 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ‘427 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the ‘427

Patent.



                                                  3
   Case 2:21-cv-00117-JRG Document 1 Filed 03/31/21 Page 4 of 6 PageID #: 4




        15.     Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the ‘427 Patent, literally or by the doctrine of

equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

products in a manner that infringes one or more claims of the ‘427 Patent.

        16.     Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers’ infringement of the ‘427

Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

‘427 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

suitable for substantial noninfringing use.

        17.     Exhibit 2 includes charts comparing the Exemplary ‘427 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ‘427 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ‘427 Patent Claims.

        18.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

        19.     Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                                             JURY DEMAND

        20.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.




                                                     4
   Case 2:21-cv-00117-JRG Document 1 Filed 03/31/21 Page 5 of 6 PageID #: 5




                                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

      A.          A judgment that the ‘427 Patent is valid and enforceable;

      B.          A judgment that Defendant has infringed, contributorily infringed, and/or induced

                  infringement of one or more claims of the ‘427 Patent;

      C.          An accounting of all damages not presented at trial;

      D.          A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                  for Defendant’s past infringement and, with respect to the ‘427 patent, any

                  continuing or future infringement, up until the date such judgment is entered

                  including pre- or post-judgment interest, costs, and disbursements as justified

                  under 35 U.S.C. § 284;

      E.          And, if necessary, to adequately compensate Plaintiff for Defendant’s

                  infringement, an accounting:

             i.      that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                     and that Plaintiff be awarded its reasonable attorneys’ fees against Defendant

                     that it incurs in prosecuting this action;

            ii.      that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                     action; and

           iii.      that Plaintiff be awarded such further relief at law or in equity as the Court

                     deems just and proper.




                                                     5
 Case 2:21-cv-00117-JRG Document 1 Filed 03/31/21 Page 6 of 6 PageID #: 6




Dated: March 31, 2021     Respectfully submitted,


                          /s/ Neal Massand
                          Hao Ni
                          Texas Bar No. 24047205
                          hni@nilawfirm.com
                          Timothy T. Wang
                          Texas Bar No. 24067927
                          twang@nilawfirm.com
                          Neal G. Massand
                          Texas Bar No. 24039038
                          nmassand@nilawfirm.com
                          Stevenson Moore V
                          Texas Bar No. 24076573
                          smoore@nilawfirm.com

                          Ni, Wang & Massand, PLLC
                          8140 Walnut Hill Ln., Ste. 500
                          Dallas, TX 75231
                          Tel: (972) 331-4600
                          Fax: (972) 314-0900




                                     6
